SHORT, C.
The plaintiffs in error have filed a motion for rehearing in this case, which has received our careful consideration and which we overrule. In doing so, however, we think it proper to say that the original opinion does not preclude the commissioners’ court of Bowie county from instituting condemnation proceedings of the land for road purposes, provided_only that it does so in "the manner prescribed by statute. Neither does the original opinion preclude Bowie county, or those of its citizens interested in the subject-matter, from prosecuting a suit against the defendant in error, based upon the contention that Bowie county, and its citizens interested, have acquired by prescription all or any portion of the strip of land in controversy in this case at this time. The original opinion merely holds, on this subject, that the record does not affirmatively show that the trial judge, who tried the case without the aid of a jury, intended to hold, as a fact, that any portion of the land in controversy had been so acquired. Moreover, it further appears from the record that if the district judge had so intended to so hold, the pleadings were not sufficient to identify the strip of land so' claimed to have been acquired by prescription.